DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 2/7/22 is acknowledged.
Claims 1-13 are currently pending. 
Claims 8-13 are withdrawn as directed to a non-elected invention. 
Claims 1-7 are elected and examined on the merits. 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 contains abbreviations of mesenchymal stem cells and transforming growth factor β. The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 
Claim 4 contains an abbreviation of insulin-like growth factor. The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spaas et al (Culture and characterisation of equine peripheral blood mesenchymal stromal cells. The Veterinary Journal, Vol, 195, No. 1 (Jan 2013) pages 107-113., cited on IDS dated 11/20/19, hereinafter Spaas).
Spaas examines characteristics of equine peripheral blood mesenchymal stem cells and their ability to differentiate (PBMSCs) (Abstract). Spaas discloses isolating PBMSCs from the jugular vein of horses and processing to isolate MSCs (Isolation of putative peripheral blood-derived mesenchymal stromal cells). For chondrogenic differentiation, the PBMSCs are cultured in a low-glucose DMEM supplemented with 10 ng/mL transforming growth factor-β3 (TGF-β3) for three weeks (Trilineage differentiation). Spaas explains that the PBMSCs are capable of fully differentiating into chondroblasts (Putative peripheral blood-derived equine MSCs are capable of differentiating in vitro towards osteoblasts, chondroblasts, and adipocytes, Fig. 5, Discussion). Therefore, every limitation of claims 1-2, and 7 is present in Spaas, and the subject matter is anticipated. 
Claim(s) 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Chondrogenic differentiation of adipose tissue-derived mesenchymal stem cells: Greater doses of growth factor are necessary. Journal of Orthopedic Research, Vol. 27, No. 5 (2009) pages 612-619., hereinafter Kim). 
Kim examines the effect of growth factor concentration on chondrogenesis in MSCs (Abstract). Kim discloses isolating MSCs from bone marrow and adipose tissue (Procurement of samples, cell isolation, and cultivation). The MSCs are then cultured in a DMEM/F-12 basal media supplemented with one of 5 ng/mL TGF-β2, 5 ng/mL TGF-β2 and 100 ng/mL IGF-I, 15 ng/mL TGF-β2, 15 ng/mL TGF-β2 and 300 ng/mL IGF-I, 25 ng/mL TGF-β2, or 25 ng/mL TGF-β2 and 500 ng/mL IGF-I for up to four weeks (Induction of in vitro chondrogenesis). In some embodiments, the MSCs may be treated with 25 ng/mL TGF-β2 and 500 ng/mL IGF-I for 7 days (Reverse transcription and real-time PCR analysis for chondrogenic genes). Adipose-derived MSCs demonstrated significant increases in glycosaminoglycan content, DNA, and chondrogenic staining with the addition of each of 15 ng/mL TGF-β2, 15 ng/mL TGF-β2 and 300 ng/mL IGF-I, 25 ng/mL TGF-β2, or 25 ng/mL TGF-β2 and 500 ng/mL IGF-I, demonstrating chondrogenesis (Fig. 1, Fig. 3, Discussion). Therefore, every limitation of claims 1-4 and 6 is present in Kim, and the subject matter is anticipated.
Claim(s) 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yufu et al (In vitro chondrogenic phenotype differentiation of bone marrow-derived mesenchymal stem cells. Journal of Huazhong University of Science and Technology, Vol. 14, No. 3 (2004) pages 275-278., hereinafter Yufu). 
Yufu examines the chondrogenic potential of bone marrow-derived MSCs (Abstract). Yufu discloses isolating MSCs from bone marrow aspirates (Isolation and culture of MSCs). The third passage of MSCs is then seeded at a density of 1.0x105 cells/6 well plate (the surface area of each well of a 6 well plate equates to 9.6 cm2, thus giving a seeding density of 10.4x103 cells/cm2) and cultured in a high-glucose DMEM supplemented with 10 ng/mL TGF-β3, 10 ng/mL IGF-I, dexamethasone and ascorbic acid for seven or fourteen days (Chondrogenesis of MSCs in vitro). Yufu explains that the disclosed methods demonstrate induction of a chondrocyte phenotype (Discussion). Therefore, every limitation of claims 1-2, and 4-6 is present in Yufu, and the subject matter is anticipated. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632